Russell, J.
The defendant in the court below was convicted' of the offense of simple larceny. The evidence showed that upon the pretended plea that he needed some money to change a $100 bill, he procured $57 from the prosecutor. There was no intention on the part of the prosecutor to convey the title of the $57 to the defendant, but the defendant merely asked the use of the prosecutor’s money for the purpose of carrying it to another and putting it with other money, so as to make change for a $100 bill. It is plain, from the evidence, that the money was taken by the defendant with no intention of returning it to the prosecutor, but with, the intent to steal. The prosecutor (who seems to have been a. well-meaning, ignorant, country darkey, who had just sold a bale of cotton) was left standing on the street corner to await the return of the defendant. The defendant, however, did not return. *741in a reasonable time, if ever. Even if we were to grant his contention that he did return, but'that the prosecutor had left, the intent to convert the money to his own use is fully apparent, from the testimony that he subsequently saw the prosecutor and had an opportunity of returning the money then, but, instead of doing so, he avoided the prosecutor and hastily removed out of his sight.

Judgment affirmed.